Exhibit 10.05.3

AMENDMENT TO THE TRAVELERS GROUP CAPITAL ACCUMULATION PLAN,

AS AMENDED THROUGH JULY 23, 1997

Pursuant to approval by the Personnel and Compensation Committee of the Board of
Directors of Citigroup Inc., the Travelers Group Capital Accumulation Plan, as
amended through July 23, 1997, as further amended effective as of October 17,
2006, is hereby amended, effective as of January 1, 2009, to read as follows:

I.

The Plan is hereby amended to add a new Section 12, which shall read as follows:

12. Section 409A of the Code.

(a) To the extent that any Award granted under the Plan is subject to
Section 409A of the Code, it is intended that the provisions of this Plan comply
with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.

(b) Notwithstanding any provision of this Plan to the contrary, in no event
shall the Company or any Subsidiary be liable to a Participant on account of an
Award’s failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, Section 409A of the Code.

(c) Notwithstanding any provision of this Plan to the contrary, if a Participant
is a “specified employee” (as defined in Section 409A of the Code) at the time
of his or her “separation from service” (as defined in Section 409A of the
Code), any payment(s) with respect to any Award subject to Section 409A of the
Code to which such Participant would otherwise be entitled by reason of such
separation from service shall be made on the date that is six months after the
Participant’s separation from service (or, if earlier, the date of the
Participant’s death).

(d) If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment. For purposes of the preceding
sentence, the term “series of installment payments” has the same meaning as
provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.



--------------------------------------------------------------------------------

(e) If, pursuant to any Award granted under the Plan, a Participant is entitled
to receive a payment on a specified date, such payment shall be deemed made as
of such specified date if it is made (i) not earlier than 30 days before such
specified date and (ii) not later than December 31 of the year in which such
specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that the Participant shall
not be permitted, directly or indirectly, to designate the taxable year in which
such payment is made.

II.

Section 1 of Schedule A to the Plan is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding the foregoing, in the event an Award is subject to Section 409A
of the Code, the definitions in this Section 1 shall have the meaning set forth
in the prospectus (including any prospectus supplement) applicable to such
Award.

III.

Section 2 of Schedule A to the Plan is hereby amended by adding a new subsection
(i), which shall read as follows:

(i) Section 409A of the Code. Notwithstanding anything in this Section 2 to the
contrary, in the event an Award is subject to Section 409A of the Code, the
provisions relating to a Participant’s termination of employment set forth in
the prospectus (including any prospectus supplement) applicable to such Award
shall control.

IV.

No provision of this amendment is intended or shall be construed as authorizing
future grants under the Plan.